FILED
                            NOT FOR PUBLICATION                              JUL 27 2012
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-30177

               Plaintiff - Appellee,             D.C. No. 3:02-cr-00007-JWS

  v.

TIMOTHY E. BECKETT, a.k.a. Ian,                  MEMORANDUM *

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                    John W. Sedwick, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Timothy E. Beckett appeals from the district court’s order denying his

motion to modify his term of imprisonment under 18 U.S.C. § 3582(c). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Beckett seeks relief under section 3582(c) on the ground that the district

court erred by imposing consecutive sentences for his three counts of conviction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 18 U.S.C. § 924(c). Section 3582(c) is not a proper avenue for relief, as

Beckett’s sentence was based on the statutory mandatory minimum under 18

U.S.C. § 924(c). See 18 U.S.C. 3582(c)(2); United States v. Paulk, 569 F.3d 1094,

1095 (9th Cir. 2009) (per curiam).

      Moreover, even if the district court had authority to consider Beckett’s

claim, his contention would fail because section 924(c) requires consecutive

sentences for each count of conviction even if all counts are charged in a single

indictment. See 18 U.S.C. § 924(c)(1)(D)(ii); United States v. Beltran-Moreno,

556 F.3d 913, 915-16 (9th Cir. 2009). Contrary to Beckett’s contention, United

States v. Abbott, 131 S. Ct. 18 (2010), does not support a different conclusion.

      Beckett also contends that he is entitled to resentencing under the Fair

Sentencing Act. Even if the Act reached the offenses covered in Beckett’s

conviction, this argument is foreclosed because Beckett’s offense conduct and

sentencing took place before the law’s enactment. See United States v. Baptist,

646 F.3d 1225, 1229 (9th Cir. 2011) (per curiam).

      AFFIRMED.




                                          2                                      11-30177